DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Edwards on April 29, 2022
The application has been amended as follows: 
Claim 1, lines 9-10,  delete “an optical sensor arranged downstream of the tube feeding unit to optically measure,” and insert --an optical sensor arranged downstream of the tube feeding unit configured to optically measure,--
Claim 1, lines 14-15, “a digital processing unit for determining at each time instant,”  and insert --a digital processing unit programmed to determine at each time instant,--



Reasons for Allowance

It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “a digital processing unit programmed to determine at each time instant, based on a comparison of the image of said surface portion of the tube acquired by the camera in that time instant with an image of said surface portion of the tube acquired by the camera at a preceding time instant, the forward displacement of the tube along said longitudinal axis and/or the rotational displacement of the tube about said longitudinal axis” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on October 28, 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on January 28, 2022. Therefore, it is concluded by the examiner that claims 1-12 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725